                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                            CHARLESTON DIVISION

WENDELL SAMUEL CHISOLM,             )
                                    )
                  Petitioner,       )                 No. 2:01-cr-00692-DCN-1
                                    )
            v.                      )                         ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
____________________________________)

         This matter is before the court on petitioner Wendell Samuel Chisolm’s

(“Chisolm”) motion to reduce his sentence pursuant to 28 U.S.C. § 2255, ECF No. 72,

the United States of America’s (“the government”) motion to dismiss, ECF No. 80,

Chisolm’s motion to amend his motion to reduce his sentence, ECF No. 87, and

Chisolm’s supplement to his motion to amend, ECF No. 95. On July 19, 2001, Chisolm

pled guilty to one count of conspiracy to obstruct interstate commerce by armed robbery

and to commit armed bank robbery in violation of 18 U.S.C. § 371 and two counts of

using and carrying a firearm during and in relation to a crime of violence in violation of

18 U.S.C. § 924 (c)(1)(A). Chisolm filed several motions to reduce his sentence in 2012

and 2013. The court denied those motions, as it had no legal basis for resentencing

Chisolm, but the court commended Chisolm on his post-sentencing rehabilitation. ECF

No. 67

         On April 21, 2017, Chisolm, acting pro se, wrote a letter to the court, which the

court construed as a 2255 petition. ECF No. 72. The government filed a motion to

dismiss on July 28, 2017. ECF No. 80. Chisolm responded to the government’s motion

and additionally sought to add substance to his petition. ECF No. 87. The government

                                              1
replied in support of its motion to dismiss and alternatively requested that the matter be

stayed until the resolution of United States v. Simms, 914 F.3d 229 (4th Cir. 2019),

which was pending before the Fourth Circuit at the time. ECF No. 92. The court stayed

the matter on December 20, 2018.

       The Fourth Circuit subsequently held in Simms that conspiracy to commit Hobbs

Act Robbery cannot qualify as a crime of violence under § 924(c)(3)(A), the so-called

“force clause,” because a conspiracy does not require the use of force against the property

of another. 914 F.3d at 233–34. Then in United States v. Davis, the Supreme Court

invalidated § 924(c)’s residual clause as unconstitutionally vague. 139 S. Ct. 2319, 2336

(2019). After these two opinions, Chisolm, through counsel, filed a supplemental motion

to his 2255 motion in which he asks the court to vacate his two 924(c) convictions or

alternatively resentence him pursuant to the First Step Act. ECF No. 95. Chisolm argued

that based on Simms and Davis, his conviction for conspiracy to commit robbery could

no longer serve as a predicate conviction for his two § 924(c) convictions, meaning that

his § 924(c) convictions must be vacated.

       On October 22, 2019, the court lifted the stay in this case and ordered the

government to respond to Chisolm’s supplemental motion. ECF No. 96. The

government did so on January 10, 2020. ECF No. 105. In the government’s response,

the government agreed that Chisolm is entitled to a full resentencing and asked the court

to grant Chisolm’s 2255 motion.

       The court agrees with the parties that Chisolm’s § 924(c) convictions should be

vacated and that Chisolm is entitled to resentencing. Because Davis found the residual

clause of § 924(c) to be unconstitutionally vague, Chisolm’s § 924(c) convictions can



                                             2
stand only if his predicate offense, conspiracy to commit robbery, falls within § 924(c)’s

force clause. The Fourth Circuit found that conspiracy to commit Hobbs Act robbery, in

violation was 18 U.S.C. § 1951, does not qualify as a crime of violence under the force

clause. Simms, 914 F.3d at 233–34. Here, Chisolm was convicted of conspiracy to

obstruct interstate commerce by armed robbery and to commit armed bank robbery under

a different statute—18 U.S.C. § 371. However, the elements of the two conspiracy

crimes are close to identical, making Simms’s holding apply in equal force to a

conspiracy conviction under § 371. The Fourth Circuit arrived at its holding in Simms

because to prove conspiracy to commit Hobbs Act robbery, “the Government must prove

only that the defendant agreed with another to commit actions that, if realized, would

violate the Hobbs Act. Such an agreement does not invariably require the actual,

attempted, or threatened use of physical force.” Id. Similarly, “[t]o prove a conspiracy

under 18 U.S.C. § 371, the government must establish an agreement to commit an

offense, willing participation by the defendant, and an overt act in furtherance of the

conspiracy.” United States v. Tucker, 376 F.3d 236, 238 (4th Cir. 2004). While § 371

contains an overt act element that § 1951 does not, a defendant could still be convicted of

a § 371 conspiracy even if the government does not prove any actual, attempted, or

threatened use of force because the overt act need not include such force. At least one

other court in the Fourth Circuit has reached the same conclusion. McDuffie v. United

States, 2019 WL 3949303, at *3 (E.D. Va. Aug. 21, 2019).

       In light of the development of the law and the parties’ agreement on this issue, the

court vacates Chisolm’s two convictions for a violation of § 924(c). This matter is set for

resentencing on February 26, 2020 at 11:00 A.M.



                                             3
       For the foregoing reasons the court GRANTS Chisolm’s motions and DENIES

the government’s motion to dismiss.

       AND IT IS SO ORDERED.




                                      DAVID C. NORTON
                                      UNITED STATES DISTRICT JUDGE

January 22, 2020
Charleston, South Carolina




                                          4
